DETAILED ACTION
This action is in response to the application filed 9/16/2020. Claims 12-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,802,752. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10,802,752 discloses all of the limitations of the claims as shown below.
Claim 12 of the Instant Application compared to claim 1 of US Patent 10,802,752:
Instant Application Claim 12
US Patent 10,802,752 Claim 1
A memory system comprising: a first nonvolatile memory; a second memory; a first processor; and a second processor, wherein the first processor is configured to:
A memory system comprising: a first nonvolatile memory; a second memory; a first processor; and a second processor, wherein the first processor is configured to:
calculate a first assignment amount indicating an operation time of the first nonvolatile memory, write the first assignment amount to the second memory, and cause the second processor to be transitioned to a second mode in response to receiving an exhaustion notification from the second processor,
calculate a first assignment amount indicating an operation time of the first nonvolatile memory, write the first assignment amount to the second memory, and cause the second processor to be transitioned to a second mode in response to receiving a notification from the second processor
and wherein the second processor is configured to: perform access to the first nonvolatile memory in a first mode, calculate a consumed amount indicating an operation time of the first nonvolatile memory in the access, transmit the notification to the first processor when the consumed amount reaches the first assignment amount in the second memory, and stop access to the first nonvolatile memory in the second mode
and wherein the second processor is configured to: perform access to the first nonvolatile memory in a first mode, calculate a consumed amount indicating an operation time of the first nonvolatile memory in the access, transmit the notification to the first processor when the consumed amount reaches the first assignment amount in the second memory, and stop access to the first nonvolatile memory in the second mode
wherein the first processor is configured to set each of a plurality of second assignment amounts
wherein the first processor is configured to set each of a plurality of second assignment amounts
and wherein the second processor is configured to: determine that the plurality of second assignment amounts include (1) a first set of second assignment amounts and (2) a second set of second assignment amounts, the first set of second assignment amounts is different from the second set of second assignment amounts, and transmit the notification to the first processor.
wherein the second processor is configured to determine that the plurality of second assignment amounts include (1) a first set of second assignment amounts with expiration dates that have been previously expired and (2) a second set of second assignment amounts with expiration dates that have not been previously expired, and transmit the notification to the first processor


Dependent claims 13-22 are disclosed by the corresponding claims of US Patent 10,802,752 shown in the table below:
Instant Application 
US Patent 10,802,752
13
1
14
2
15
3
16
4
17
5
18
6
19
7
20
8
21
9
22
10


Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 states “… set a new plurality of second assignment amounts when a second predetermined time has elapsed after the plurality of second assignment amounts are previously set”. The Examiner respectfully notes that as there is no previous recitation of “a first predetermined time” in claim 22 or in claim 12 upon which claim 22 depends, this should state “a first predetermined time has elapsed…” to avoid any potential confusion in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Lines 16 and 25 both recite “transmit the notification”. However, there is no previous recitation of “a notification”. Therefore, it is unclear as to what “the notification” is referring to in lines 16 and 25. The Examiner respectfully notes that line 11 recites, “receiving an exhaustion notification from the second memory”. Accordingly, the Examiner recommends the Applicant to recite “the exhaustion notification” in lines 16 and 25 to overcome the 112(b) rejection above. Claims 13-22 inherit the rejection of claim 12. 
Additionally, Claim 13 Line 2 also recites “the notification”. Therefore, Claim 13 is rejected under the same rationale recited for claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US Patent No US 9760311 B1)(hereafter referred to as Amir) in view of Felter et al. (US PGPUB No US 2008/0301475 A1)(hereafter referred to as Felter) in view of Bennett (US PGPUB No US 2008/0250270 A1)(hereafter referred to as Bennett).
Regarding Claim 12, Amir discloses:
A memory system comprising: a first nonvolatile memory (Amir: non-volatile memory [Col 3 Lines 47-532]); a second memory (Amir: token bucket storing power/energy tokens in the storage controller [Fig 2A][Col 11 Lines 42-45]): a first processor (Amir: Storage controller 202 of Fig 1B (controller can take the form of a processor [Col 3 Lines 60-63]) performing the power management and containing the token bucket [Col 11 Lines 42-45); and a second processor (Amir: Controller 102 [Fig 1B] (controller can take the form of a processor [Col 3 Lines 60-63])), wherein the first processor is configured to calculate a first assignment amount (Amir: Controller can set an initial fill of the token bucket and calculate updates as needed to the total amount of tokens (first assignment amount) to be made available in the token bucket [Col 17 Lines 17-46]); and, write the first assignment amount to the second memory (Amir: Controller (which can be a processor [Col 3 Lines 61-63]) can set the energy/token bucket (second memory) to an initial value [Col 17 Lines 28-30]) and wherein the second processor is configured to perform access to the first nonvolatile memory in a first mode (Amir: Controller performs read and write operations to the memory normally as long as the tokens required for the access are available [Col 17 Lines 50-67]), calculate a consumed amount indicating an operation time of the first nonvolatile memory in the access (Amir: Each read and write command is allocated a certain memory cost (tokens) specific to the type of access in the memory being performed, as the operations are performed the tokens in the bucket are reduced by the amount of tokens required to perform the memory access (consumed cost) [Col 8 Lines 3-22]) wherein the first processor is configured to set each of a plurality of second assignment amounts (Amir: An initialization routine is performed for the token bucket. When the token bucket is initialized the number of tokens in the bucket is set (each individual token is a second assignment amount)[Fig 4][Col 8 Lines 29-42])) and wherein the second processor is configured to: determine that the plurality of second assignment amounts include (1) a first set of second assignment amounts and (2) a second set of second assignment amounts, the first set of second assignment amounts is different from the second set of second assignment amounts (Amir: For a plurality of operations, the memory controller checks before each operation that there are enough tokens to perform the operation, “Before a power-consuming operation is performed, the token bucket 111 is checked to see if enough tokens are available to perform the operation. Thus, when the host sends a write command and some data to be written, the memory controller 102 determines the individual write operations involved, and, for each write operation, the controller 102 checks the token bucket 111 before the data is written in the memory 104.” (i.e. the first set of second assignment amounts are for the first operation and the second set of second assignment amounts are tokens needed for the second operation, as the tokens are used for each operation the sets are different) [Col 7 Lines 32-40])
Amir does not appear to explicitly disclose:
Wherein the first processor is configured to cause the second processor to be transitioned to a second mode in response to receiving an exhaustion notification from the second processor and wherein the second processor is configured to transmit the notification to the first processor when the consumed amount reaches the first assignment amount in the second memory, and stop access to the first nonvolatile memory in the second mode and transmit the notification to the first processor
However Felter discloses:
Wherein the first processor is configured to cause the second processor to be transitioned to a second mode in response to receiving an exhaustion notification from the second processor (Felter: Performance monitor of the processor 102 (second processor) communicates with the power administrator (implemented as a microcontroller, first processor [0030])). When the performance monitor indicates the activity has exceeded the budgeted level the power administrator gates the clock to the Processor (transitioning to the second mode) causing all instructions to stop being dispatched by the processor [0030-0031][0034]) and wherein the second processor is configured to transmit the notification to the first processor when the consumed amount reaches the first assignment amount (Felter: allocated power to the processor [0030]) in the second memory (Felter: Performance monitor on the Processor communicates with the power administrator and when the monitor notes that the activity level is exceeded the power administrator throttles the performance [0030-0031]) and stop access to the first nonvolatile memory in the second mode (Felter: The power throttles on the processor are used by the power administrator to gate the clock pulses and stop all further instructions from issuing [0033-0034][0031]) and transmit the notification to the first processor (Felter: Performance monitor on the Processor communicates with the power administrator and when the monitor notes that the activity level is exceeded the power administrator throttles the performance [0030-0031])
The disclosures by Amir and Felter are analogous to the claim invention because they are in the same field of endeavor of power limitation in a data processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Amir and Felter before them, to modify the teachings of Amir to include the teachings of Felter since both Amir and Felter discloses techniques focused at limiting operations from exceeding a power budget. Therefore it would have been applying a known technique (monitoring activity levels at the second processor and communicating with the first processor when the activity level exceeds a budget) to a known device (memory system performing power management) ready for improvement to obtain predictable results (Gating the clock signal to the processor and preventing further operations in response to exceeding an activity level in order to prevent the system from exceeding a power budget). 
Amir and Felter do not appear to explicitly disclose:
a first assignment amount indicating an operation time of a first nonvolatile memory and calculate a consumed amount indicating an operation time of the first nonvolatile memory in the access
However Bennett discloses:
a first assignment amount indicating an operation time of a first nonvolatile memory and calculate a consumed amount indicating an operation time of the first nonvolatile memory in the access (Bennett discloses that an allocation of time periods, in which memory modules may start and finish operations, can be done utilizing a token system [0091])
The disclosures by Amir, Bennett and Felter are analogous to the claim invention because they are in the same field of endeavor of memory operation in a data processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Amir, Bennett and Felter before them, to modify the teachings of Amir  and Felter to include the teachings of Bennett since both Amir and Bennett disclose performing memory operations using a token system. Therefore it would have a simple substitution of one type of token (token representing a time allotment as taught by Bennett) for another type of token (token representing power allotment as taught by Amir) to obtain predictable results (Efficiently controlling memory usage by using a token system).

Regarding Claim 14, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
wherein the first processor is configured to calculate respective ones of the plurality of second assignment amounts according to a usage condition of the memory system (Amir teaches that a temperature value for the system can be determined and the number of power tokens can be limited in response [Col 20 Line 55- Col 21 Line 20]).

Regarding Claim 15, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
wherein the access to the first nonvolatile memory includes a plurality of types of access including read, write, and erase (Amir: discloses performing read, write and erase operations on the memory [Col 7 Lines 5-7]), and the consumed amount is calculated according to the type of the access to the first nonvolatile memory (Amir: The commands are each allocated a certain energy cost specific to the command type which is utilized when performing the command [Col 17 Lines 60-63]).

Regarding Claim 16, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 14 as shown in the rejection of claim 14 above.
Amir in view of Felter in view of Bennett also discloses:
further comprising: a temperature sensor (Amir: Storage System contains a temperature sensor [Col 20 Lines 55-56]), wherein the usage condition is a detection value of the temperature sensor (Amir teaches that a temperature value for the system can be determined using the sensor and the number of power tokens can be limited in response [Col 20 Line 55- Col 21 Line 20]).

Regarding Claim 17, Amir in view of Felter teaches all of the limitations of claim 16 as shown in the rejection of claim 16 above.
Amir in view of Felter also discloses:
wherein the first processor is configured to feedback the detection value to an arithmetical calculation of the respective second assignment amounts (Amir discloses that if the temperature reading is above a certain amount the controller applies an algorithm to reduce the amount of power used to keep the system in a particular temperature envelope [Col 22 Lines 32-53]).

Regarding Claim 18, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 17 as shown in the rejection of claim 17 above.
Amir in view of Felter in view of Bennett also discloses:
wherein the first processor is configured to calculate the respective second assignment amounts by the arithmetical calculation based on proportional-integral-derivative (PID) control (Amir teaches an embodiment that determines the fullness of a token bucket using a proportional, integral and derivative PID calculation [Col 17 Lines 35-41]).

Regarding Claim 20, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
wherein, when a first predetermined time has elapsed after the second processor is transitioned to the second mode, the first processor is configured to allow cause the second processor to be transitioned to the first mode (Felter: When the processor is transitioned to the second throttling mode, the processor remains in that mode until the current power allocation window end. The processor can return to the first mode when the next performance monitoring window begins [0033][0047]).
The disclosures by Amir, Bennett and Felter are analogous to the claim invention because they are in the same field of endeavor of power limitation in a data processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Amir, Bennett and Felter before them, to modify the teachings of Amir to include the teachings of Felter since both Amir and Felter discloses techniques focused at limiting operations from exceeding a power budget. Therefore it would have been applying a known technique (monitoring activity levels at the second processor and communicating with the first processor when the activity level exceeds a budget) to a known device (memory system performing power management) ready for improvement to obtain predictable results (Gating the clock signal to the processor and preventing further operations in response to exceeding an activity level in order to prevent the system from exceeding a power budget). 

Regarding Claim 21, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
wherein the second mode is a mode in which supply of a clock to the second processor is blocked (Felter: The second mode for the processor is when the power administrator gates the clock pulses to the processor thereby blocking the clock supply to the processor [0034])
The disclosures by Amir, Bennett and Felter are analogous to the claim invention because they are in the same field of endeavor of power limitation in a data processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Amir, Bennett and Felter before them, to modify the teachings of Amir and Bennett to include the teachings of Felter since both Amir and Felter discloses techniques focused at limiting operations from exceeding a power budget. Therefore it would have been applying a known technique (monitoring activity levels at the second processor and communicating with the first processor when the activity level exceeds a budget) to a known device (memory system performing power management) ready for improvement to obtain predictable results (Gating the clock signal to the processor and preventing further operations in response to exceeding an activity level in order to prevent the system from exceeding a power budget). 

Regarding Claim 22, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
wherein in the first mode, the first processor is configured to set a new plurality of second assignment amounts when a second predetermined time has elapsed after the plurality of second assignment amounts are previously set (Amir teaches that after the initial number of tokens are set, tokens can be added at a rate r where one token is added every 1/r seconds (i.e. a new plurality of tokens are set after every 1/r seconds (predetermined time)) [Col 7 Line 51-Col 8 Line2]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Felter in view of Bennett and further in view of Seroff (US PGPUB No US 2014/0258761 A1)(hereafter referred to as Seroff).
Regarding Claim 19, Amir in view of Felter in view of Bennett teaches all of the limitations of claim 12 as shown in the rejection of claim 12 above.
Amir in view of Felter in view of Bennett also discloses:
and wherein the second processor is configured to determine a predetermined number of second assignment amounts, among the plurality of second assignment amounts, written in the region of second memory, as second assignment amounts with expiration dates not expired (Amir: The server can determine the number of tokens available in the power bucket (determine a predetermined number of second assignment amounts). [Col 13 Lines 41-47]. As the tokens are returned back to the bucket so the power can be allocated again, the tokens in the bucket (predetermined number of second assignment amounts) comprise total amount of power available and these tokens are not expired as they haven’t been assigned to a client yet [Col 13 Line 63- Col 14 Line 17])
Amir in view of Felter in view of Bennett does not appear to explicitly disclose:
wherein the second memory has a region managed by a first-in-first-out (FIFO) rule, wherein the first processor is configured to sequentially write the plurality of second assignment amounts in the region of the second memory 
However Seroff discloses:
wherein the second memory has a region managed by a first-in-first-out (FIFO) rule (Seroff teaches a queue used in an arbiter of a system that receives memory requests from a host processor and the requests are managed using a first-in-first-out scheme [0013-0017]), wherein the first processor is configured to sequentially write the plurality of second assignment amounts in the region of the second memory (Seroff: the requests along with their associated current draw (second assignment amount) are added to the queue [0013]) 
The disclosures by Amir, Seroff, Bennett and Felter are analogous to the claim invention because they are in the same field of endeavor of memory access in a data processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Amir, Seroff, Bennett and Felter before them, to modify the teachings of Amir, Bennett and Felter to include the teachings of Seroff since Seroff discloses that utilizing a first in first out scheme for requests in a system performing power management allows for the latency in performing the power requests to be reduced and the efficiency of the system improved. [0048].
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action to include all of the limitations of the base claim and any intervening claims and the Double Patenting rejection is overcome.
Specifically, regarding Claim 13, wherein the second processor is configured to transmit the notification to the first processor when the consumed amount reaches a total amount of one of the first set of second assignment amounts or the second set of the second assignment amounts of the second assignment amounts, is not taught by the prior art of record. The closest prior art of record is Amir. While Amir discloses determining a plurality of second assignment amounts, Amir does not disclose sending the notification, that causes the second processor to be transitioned into the second mode, in response to when the consumed amount reaches a total amount of one of the first set of second assignment amounts or the second set of the second assignment amounts of the second assignment amounts. Therefore, the prior art of record does not disclose claim 13 as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183